DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-20 in the reply filed on March 19, 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to search both claim sets.  This is not found persuasive because group I is drawn to merely a storage package, which could be just about anything, but could certainly be typical contact lens storage devices.  The examiner notes that “unused” doesn’t mean “unopened”.  Group II is a method of packaging a sterile contact lens, which is much more specific, and drawn to packaging a new, unopened contact lens, so there is not as much overlap in the claim sets as it might first appear.  Couple this with the fact that group II (claim 40) contains components not present in group I, resulting in an additional search burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  Mirj and Birj should be Brij and Mrij, and tocopheryl should be tocopherol.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 contains the trademark/trade name Mrij and Brij.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe more than one possible surfactant, and accordingly, the identification/description is indefinite.  There are a wide variety of “Brij” surfactants.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 12, 14-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Vogt et al, US 2007/0195261.
Vogt et al teach an aqueous solution for sterilizing and storing a hydrogel contact lens, wherein the contact lens and the solution are placed in a sealed container and autoclaved (claims 6 and 12).  An example of such a solution comprises citrate buffer, tris, NaCl, pluronic (possible Brij surfactant), EDTA, and water, wherein the solution has a pH of 7.7 (¶66, solution 11).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory. 

Claims 1-4, 12, and 14-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Zhang et al, US 2012/0194779.
Zhang et al teach a hydrogel contact lens product comprising a packaging solution to maintain the contact lens in a sterile condition for the shelf life of the product (claim 17), wherein the packaging solution comprises tris-HCl, NaCl, EDTA, polysorbate 80 nonionic surfactant (possible Brij surfactant), and the balance water, wherein the solution has a pH of 7.1 to 7.5 (¶288).  The contact lenses are sealed in a blister package and sterilized by autoclaving (¶241).  As this reference meets all material limitations of the claims at hand, the reference is anticipatory. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ammon et al, US 2007/0149428.
Ammon et al teach silicone hydrogel contact lens immersed in a sterile solution and sealed in a package (see abstract).  The contact lens and the solution are placed in a sealed container and autoclaved (claims 20-23).  The solution has a pH of from 6.5 to 7.8 and tris in combination with HCl is a suitable buffer of the invention (¶97).  The examiner maintains this tris/HCl combination satisfies the tris-HCl salt of present claim 2.  Other suitable buffers include citrate, MOPS, and diglycine (¶97, table 1).  It would have been obvious for one of ordinary skill in the art to prepare a contact lens solution with typical buffers used in contact lens solutions as taught by Ammon et al.

Claims 1-4, 6, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al, US 7,578,996.
Yu et al teach a multipurpose contact lens solution comprising tris-HCl, EDTA, tetronic nonionic surfactant, taurine, NaCl, and the balance water, wherein the composition has a pH of 7.8 (col. 12, table 1).  The contact lens solution can be used for many applications, including storage (col. 11, lines 9-11).  The examiner notes that all contact lenses must be stored in a container of some sort, together with a solution to keep the contacts from drying out.  As the reference teaches the same solution as applicants, and may be used for storage, the examiner maintains the “packaging system” claimed is satisfied.  

Claims 1, 3-7, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Linhardt et al, US 7,942,929.
Linhardt et al teach silicone hydrogel contact lens immersed in a sterile solution and sealed in a package.  The contact lens and the solution are placed in a sealed container and autoclaved (col. 17, lines 30-45).  The solution has a pH of from 6.5 to 7.8 and tris, along with supplemental buffering agents, citrate and borate, may be used (col. 17, lines 55-65), as well as NaCl as a tonicity adjusting agent (col. 18, lines 5-10).  It would have been obvious for one of ordinary skill in the art to prepare a contact lens solution with typical buffers used in contact lens solutions as taught by Linhardt et al.

Claims 1, 3-7, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al, US 2015/0024987.
Matsuoka et al teach a contact lens packaging system (see abstract) wherein the contact lens is sealed in a blister package (¶53) and the contact lens and packaging solution are autoclaved (¶67).  The solution has a preferred pH of 7.5, may contain a combination of buffers, including tris-HCl and citrate (¶42-43), as well as NaCl to control osmotic pressure (¶44).  It would have been obvious for one of ordinary skill in the art to prepare a contact lens packaging solution with typical buffers used in packaging solutions as taught by Matsuoka et al.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Horn, US 20190224120.
Horn teaches a packaging system for storing silicone or hydrogel contact lenses consisting of a storage solution in a blister pack (¶150), wherein the packaging system may contain a drug vehicle platform as said storage solution (see abstract).  An example of such a drug vehicle composition, which may also be a packaging solution, comprises tris, poloxamer (possible Brij surfactant), hydroxypropylmethylcellulose, citrate buffer, and the balance water, wherein the composition has a pH of about 7 (¶549-562).  The storage solution may also contain well known ingredients used in contact lens solutions, including hyaluronic acid as a viscosity enhancer (¶23), erythritol as a polyol (¶24), and vitamin E (¶148).  The examiner notes that all contact lenses must be stored in a container of some sort, together with a solution to keep the contacts from drying out.  As the reference contemplates the same solution as applicants, and may be used for storage, the examiner maintains the “packaging system” claimed is satisfied.  It would have been obvious for one of ordinary skill in the art to include typical contact lens solution ingredients in the contact lens solution of Horn as all ingredients claimed are typical contact lens solution ingredient as taught by Horn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761